        Case 2:18-cv-00850-JB-JFR Document 78 Filed 09/03/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

CARLOS HASAN HICKS,

       Plaintiff,

vs.                                                                         No. CIV 18-0850 JB/JFR

DISTRICT JUDGE, DIV. II OF TWELFTH
JUDICIAL DISTRICT; STATE OF NEW
MEXICO DISTRICT ATTORNEY’S
OFFICE; OTERO COUNTY PRISON
FACILITY; ALAMOGORDO POLICE
DEPARTMENT; ALAMOGORDO
PUBLIC DEFENDER’S OFFICE; BOARD
OF COUNTY COMMISSIONERS OF THE
COUNT OF OTERO; JOHN DOE 1;
CAROLYN BARELA; RICK MARTINEZ;
MANAGEMENT AND TRAINING
CORPORATION; SOUTHWEST
CORRECTIONAL MEDICAL GROUP,
INC.; JAVIER SIFUENTES; M. SOTO;
M. CAMACHO.; V. MOYA; R. OCHOA;
V. LEON and JOHN DOES 1-6,

       Defendants.

 MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
       PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

 and Recommended Disposition, filed June 30, 2021 (Doc. 72)(“PFRD”). The PFRD notifies

 the parties of their ability to file objections within fourteen days and that failure to do so waives

 appellate review. To date, neither party has filed any objections, and there is nothing in the

 record indicating that the proposed findings were not delivered. The Court concludes that the

 concl us i ons of t he Honorable John. F. Robbenhaar, United States Magistrate Judge for

 the District of New Mexico, are not clearly erroneous, arbitrary, obviously contrary to law,

 or an abuse of discretion, and the Court therefore adopts them. The Court also: (i) denies

 the Defendant Board of County Commissioners of the County of Otero’s (“Otero County”)
        Case 2:18-cv-00850-JB-JFR Document 78 Filed 09/03/21 Page 2 of 9




 Motion to Dismiss Plaintiff’s Second Amended Complaint, filed on February 24, 2021 (Doc.

 41); and (ii) grants the Plaintiff’s Motion for Counsel filed May 7, 2021 (Doc. 69), to the extent

 Plaintiff is seeking additional time to retain new counsel. Plaintiff Carlos Hasan Hicks has thirty

 days from the filing of this Order to retain new counsel. If Hicks retains new counsel, his

 attorney shall have thirty days from any entry of appearance to respond to the three pending

 motions: (i) Defendant Management & Training Corp., Capt. Ochoa, Lt. M. Soto, Sgt. V. Moya,

 and Sgt. M. Camacho’s Motion to Dismiss Plaintiff’s Second Mended Complaint, filed March

 15, 2021 (Doc. 52); (ii) Defendant Lt. Javier Sifuentes’ Motion to Dismiss Plaintiff’s Second

 Amended Complaint, filed April 19, 2021 (Doc. 64); and (iii) Southwest Correctional Medical

 Group, Inc.’s Motion for Partial Summary Judgment on the Statute of Limitations, filed June 7,

 2021 (Doc. 70).

               LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                           RECOMMENDATIONS

       District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition.   See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the

required proceedings when assigned, without the parties’ consent, to hear a pretrial matter

dispositive of a claim or defense or a prisoner petition challenging the conditions of

confinement.”). Rule 72(b)(2) governs objections: “Within 14 days after being served with a copy

of the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.” Finally, when resolving objections to a Magistrate

Judge’s proposal, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject, or modify the

recommended disposition; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3). Similarly, 28 U.S.C. § 636 provides:



                                                -2-
          Case 2:18-cv-00850-JB-JFR Document 78 Filed 09/03/21 Page 3 of 9




                  A judge of the court shall make a de novo determination of those portions
          of the report or specified proposed findings or recommendations to which
          objection is made. A judge of the court may accept, reject, or modify, in whole
          or in part, the findings or recommendations made by the magistrate judge. The
          judge may also receive further evidence or recommit the matter to the magistrate
          judge with instructions.

28 U.S.C. § 636(b)(1)(C).

          “The filing of objections to a magistrate’s report enables the district judge to focus attention

on those issues -- factual and legal -- that are at the heart of the parties’ dispute.” United States v.

One Parcel of Real Prop., With Bldgs, Appurtenances, Improvements, and Contents, Known As:

2121 East 30th Street, Tulsa Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)(“One Parcel”)(quoting

Thomas v. Arn, 474 U.S. 140, 147 (1985)). As the United States Court of Appeals for the Tenth

Circuit has noted, “the filing of objections advances the interests that underlie the Magistrate’s

Act,[1] including judicial efficiency.” One Parcel, 73 F.3d at 1059 (citing Niehaus v. Kansas Bar

Ass’n, 793 F.2d 1159, 1165 (10th Cir. 1986); United States v. Walters, 638 F.2d 947, 950 (6th Cir.

1981)).

          The Tenth Circuit has held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the

policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s]

adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (citations omitted). “[O]nly an objection that is

sufficiently specific to focus the district court’s attention on the factual and legal issues that are



          1
              Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.


                                                   -3-
        Case 2:18-cv-00850-JB-JFR Document 78 Filed 09/03/21 Page 4 of 9




truly in dispute will advance the policies behind the Magistrate’s Act.” One Parcel, 73 F.3d at

1060. In addition to requiring specificity in objections, the Tenth Circuit has stated that “[i]ssues

raised for the first time in objections to the magistrate judge’s recommendation are deemed

waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See United States v. Garfinkle,

261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this circuit, theories raised for the first time in

objections to the magistrate judge’s report are deemed waived.”). In an unpublished opinion, the

Tenth Circuit stated that “the district court correctly held that [a petitioner] had waived [an]

argument by failing to raise it before the magistrate.” Pevehouse v. Scibana, 229 F. App’x 795,

796 (10th Cir. 2007)(unpublished).2

       The Tenth Circuit has also noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting

Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that have

declined to apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s order

does not apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”)(citations omitted). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only


       2
        Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See
10th Cir. R. 32.1(A) (“Unpublished decisions are not precedential, but may be cited for their
persuasive value.”). The United States Court of Appeals for the Tenth Circuit has stated:

           In this circuit, unpublished orders are not binding precedent, . . . and we
           have generally determined that citation to unpublished opinions is not favored.
           However, if an unpublished opinion or order and judgment has persuasive
           value with respect to a material issue in a case and would assist the court in its
           disposition, we allow a citation to that decision.

 United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court finds that Pevehouse
 v. Scibana has persuasive value with respect to a material issue, and will assist the Court in
 its disposition of this Memorandum Opinion and Order

                                                 -4-
        Case 2:18-cv-00850-JB-JFR Document 78 Filed 09/03/21 Page 5 of 9




as . . . [a failure to object] does not preclude further review by the district judge, sua sponte or at

the request of a party, under a de novo or any other standard”). In One Parcel, the Tenth Circuit

noted that the district judge had decided sua sponte to conduct a de novo review despite the lack

of specificity in the objections, but the Tenth Circuit held that it would deem the issues waived on

appeal because it would advance the interests underlying the waiver rule. See 73 F.3d at 1060-61

(citing cases from other Courts of Appeals where district courts elected to address merits despite

potential application of waiver rule, but Courts of Appeals opted to enforce waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s PFRD

“on . . . dispositive motions, the statute calls for a de novo determination, not a de novo hearing.”

United States v. Raddatz, 447 U.S. 667, 674 (1980). The Tenth Circuit has stated that a de novo

determination, pursuant to 28 U.S.C. § 636(b), “requires the district court to consider relevant

evidence of record and not merely review the magistrate judge’s recommendation.” In re Griego,

64 F.3d 580, 583-84 (10th Cir. 1995). The Supreme Court of the United States of America has

noted that, although a district court must make a de novo determination of the objections to

recommendations under 28 U.S.C. § 636(b)(1), the district court is not precluded from relying on

the Magistrate Judge’s proposed findings and recommendations. See Raddatz, 447 U.S. at 676

(“[I]n providing for a ‘de novo determination’ rather than de novo hearing, Congress intended to

permit whatever reliance a district judge, in the exercise of sound judicial discretion, chose to place

on a magistrate’s proposed findings and recommendations.”)(quoting 28 U.S.C. § 636(b)(1));

Bratcher v. Bray-Doyle Indep. Sch. Dist. No. 42 of Stephens Cnty., Okla., 8 F.3d 722, 724-

25 (10th Cir. 1993)(holding that the district court’s adoption of the Magistrate Judge’s “particular

reasonable-hour estimates” is consistent with a de novo determination, because “the district court

‘may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate, . . . ‘Congress intended to permit whatever reliance a district judge, in the exercise of

                                                 -5-
        Case 2:18-cv-00850-JB-JFR Document 78 Filed 09/03/21 Page 6 of 9




sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations.’”)(quoting 28 U.S.C. § 636(b)(1); United States v. Raddatz, 447 U.S. at

676)(emphasis omitted).

       Where no party objects to the Magistrate Judge’s proposed findings and recommended

disposition, the Court has, as a matter of course in the past and in the interests of justice, reviewed

the Magistrate Judge’s recommendations. In Workheiser v. City of Clovis, No. CIV 12-0485

JB/GBW, 2012 WL 6846401 (D.N.M. Dec. 28, 2012)(Browning, J.), where the plaintiff failed to

respond to the Magistrate Judge’s PFRD, although the Court determined that the plaintiff “has

waived his opportunity for the Court to conduct review of the factual and legal findings in the

[proposed findings and recommended disposition],” the Court nevertheless conducted such a

review. 2012 WL 6846401, at *3. The Court generally does not, however, review the Magistrate

Judge’s proposed findings and recommended disposition de novo, and determine independently

necessarily what it would do if the issues had come before the Court first, but rather adopts the

proposed findings and recommended disposition where “[t]he Court cannot say that the

Magistrate Judge’s recommendation . . . is clearly erroneous, arbitrary, [obviously]3 contrary to


       3
         The Court previously used as the standard for review when a party does not object to the
Magistrate Judge’s proposed findings and recommended disposition whether the recommendation
was “clearly erroneous, arbitrary, contrary to law, or an abuse of discretion,” thus omitting
“obviously” in front of contrary to law. Solomon v. Holder, CIV 12-1039 JB/LAM, 2013 WL
499300, at *4 (D.N.M. Jan. 31, 2013)(Browning J.)(adopting the recommendation to which there
was no objection, stating: “The Court determines that the PFRD is not clearly erroneous, arbitrary,
contrary to law, or an abuse of discretion, and accordingly adopts the recommendations therein”);
O’Neill v. Jaramillo, CIV 11-0858 JB/GBW, 2013 WL 499521 (D.N.M. Jan. 31,
2013)(Browning, J.)(“Having reviewed the PRFD under that standard, the Court cannot say that
the Magistrate Judge’s recommendation is clearly erroneous, arbitrary, contrary to law, or an abuse
of discretion. The Court thus adopts Judge Wormuth’s PFRD.”)(citing Workheiser v. City of
Clovis, 2012 WL 6846401, at *3); Galloway v. JP Morgan Chase & Co., CIV 12-0625 JB/RHS,
2013 WL 503744 (D.N.M. Jan. 31, 2013)(Browning, J.)(adopting the Magistrate Judge’s
recommendations upon determining that they were not “clearly contrary to law, or an abuse of
discretion.”). The Court does not believe that “contrary to law” accurately reflects the deferential
standard of review that the Court intends to use when there is no objection. Finding that a

                                                 -6-
        Case 2:18-cv-00850-JB-JFR Document 78 Filed 09/03/21 Page 7 of 9




law, or an abuse of discretion.” Workheiser v. City of Clovis, 2012 WL 6846401, at *3. This

review, which is deferential to the Magistrate Judge’s work when there is no objection, nonetheless

provides some review in the interest of justice, and seems more consistent with the intent of the

waiver rule than no review at all or a full-fledged review. Accordingly, the Court considers this

standard of review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in those

Reports, however, that demonstrates an intent to require the district court to give any more

consideration to the magistrate’s report than the court considers appropriate.”). The Court,

however, is reluctant to have no review at all if its name is going to go at the bottom of the order

adopting the Magistrate Judge’s PFRD.

                                            ANALYSIS

         The Court has reviewed carefully the PFRD. The Court did not review the PFRD de

 novo, because the parties have not objected to it, but rather has reviewed Magistrate Judge

 Robbenhaar’s findings and recommendation to determine if it is clearly erroneous, arbitrary,

 obviously contrary to law, or an abuse of discretion. The Court determines that the PFRD is

 not clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.

 Accordingly, the Court will adopt the PFRD.

         IT IS ORDERED that: (i) the Magistrate Judge’s Proposed Findings and

 Recommended Disposition, filed June 30, 2021 (Doc. 72), is adopted; (ii) the Motion to

 Dismiss Plaintiff’s Second Amended Complaint, filed on February 24, 2021 (Doc. 41), is denied;


Magistrate Judge’s recommendation is contrary to law would require the Court to analyze the
Magistrate Judge’s application of law to the facts or the Magistrate Judge’s delineation of the facts
-- in other words performing a de novo review, which is required when a party objects to the
recommendations only. The Court believes adding “obviously” better reflects that the Court is not
performing a de novo review of the Magistrate Judges’ recommendations. Going forward,
therefore, the Court will, as it has done for some time now, review Magistrate Judges’
recommendations to which there are no objections for whether the recommendations are clearly
erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.

                                                -7-
        Case 2:18-cv-00850-JB-JFR Document 78 Filed 09/03/21 Page 8 of 9




 (iii) the Plaintiff’s Motion for Counsel, filed May 7, 2021 (Doc. 69), is granted to the extent

 Plaintiff Carlos Hasan Hicks is seeking additional time to retain new counsel; Hicks shall have

 thirty days from the entry of a final order in this matter to retain new counsel; and (iv) if Hicks

 retains new counsel, his attorney shall have thirty days from any entry of appearance to respond

 to the three pending motions: (a) Defendant Management & Training Corp., Capt. Ochoa, Lt. M.

 Soto, Sgt. V. Moya, and Sgt. M. Camacho’s Motion to Dismiss Plaintiff’s Second Mended

 Complaint, filed March 15, 2021 (Doc. 52), (b) Defendant Lt. Javier Sifuentes’ Motion to

 Dismiss Plaintiff’s Second Amended Complaint, filed April 19, 2021 (Doc. 64), and

 (c) Southwest Correctional Medical Group, Inc.’s Motion for Partial Summary Judgment on the

 Statute of Limitations, filed June 7, 2021 (Doc. 70).




                                                          _________________________________
                                                          UNITED STATES DISTRICT JUDGE
Counsel and parties:

Carlos Hasan Hicks
Alamagordo, New Mexico

       Plaintiff pro se

Richard A. Bonner
Kemp Smith, LLP
El Paso, Texas

        Attorneys for Defendants Board of County Commissioners of Otero, Carolyn Barela, and
Javier Sifuentes

Christina Muscarella Gooch
Sutin, Thayer & Browne
Albuquerque, New Mexico

       Attorney for Defendants Rick Martinez




                                                -8-
      Case 2:18-cv-00850-JB-JFR Document 78 Filed 09/03/21 Page 9 of 9




Alfred A. Park
Geoffrey D. White
Park & Associates, LLC
Albuquerque, New Mexico

      Attorney for Defendant Southwest Correctional Medical Group, Inc.




                                           -9-
